21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
4Cora U. RANSOME, Plaintiff Appellant,v.Garth BOWLING, Jr.;  Charles County Board of Education,Defendants Appellees.
No. 93-1620.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 3, 1993.Decided:  April 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-91-2327-WN)
Cora U. Ransome, Appellant Pro Se.
Benjamin Winfield Hahn, Gail Diane Allen, Littler, Mendelson, Fastiff & Tichy, Baltimore, Maryland, for Appellees.
Before WILKINSON and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Appellees in this employment discrimination action under Title VII, 42 U.S.C.A. Secs. 2000e through 2000e-17 (West 1981 & Supp.1993).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Ransome v. Bowling, CA-91-2327-WN (D. Md. May 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because Appellant's claims were appropriately dismissed on summary judgment for her failure to establish a prima facie case, we need not consider whether she is entitled to retroactive application of the expanded damage and jury trial provisions of the Civil Rights Act of 1991, Pub.L. No. 102-166, Sec. 114, 105 Stat. 1071 (1991)